OPINION OF THE COURT
Appellant, as assignee of a judgment rendered against appellee March 8, 1923, sued to revive it. By cross-complaint appellee sued appellant for abuse of process, alleging that, after the judgment in question had become dormant, appellant had sued out execution thereon, and, by levying the same upon appellee's stock of merchandise, had occasioned the latter damage.
The trial court, upon findings, concluded that appellant was entitled to a renewal of his judgment in the sum of $552.98, and that appellee was entitled to $750 damages on his cross-complaint. Judgment was rendered on the cross-complaint for the excess.
Appellant's only contention here is that the damages awarded for abuse of process are excessive. He admits that, if appellee's story be taken at face value, he cannot escape the substantial evidence rule. Whether this witness told the truth was a question for the trial court.
The judgment must be affirmed. The cause will be remanded.
It is so ordered.
PARKER and SADLER, JJ., concur.
BICKLEY, C.J., and HUDSPETH, J., did not participate. *Page 358